Citation Nr: 1755139	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), depression and alcohol abuse prior to November 20, 2008.

2. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), depression and alcohol abuse from January 1, 2009 to September 24, 2013.

3. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), depression and alcohol abuse from November 1, 2013.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1967 to April 1971.

This matter comes before the Board of Veterans' appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that rating decision, the Veteran was granted service connection for PTSD, depression, and alcohol abuse, with an evaluation of 50 percent disability rating, effective January 7, 2008.

A November 2009 Rating decision, granted the Veteran a temporary 100 percent evaluation, effective November 20, 2008, because of hospitalization for over 21 days.  An evaluation of 50 percent was assigned and continued from January 1, 2009.  

A December 2013 Rating Decision, granted the Veteran a temporary evaluation of 100 percent, effective September 24, 2013 because of hospitalization over 21 days.  An evaluation of 50 percent was assigned from November 1, 2013 

The issue(s) of entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), depression and alcohol abuse from November 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to November 20, 2008, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.

2. For the period from January 1, 2009 to September 24, 2013, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

1.	The criteria for an initial rating of 70 percent, but no higher, for PTSD, depression and alcohol abuse have been met prior to November 20, 2008.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2017).

2. The criteria for a disability rating in excess of 50 percent, for PTSD, depression and alcohol abuse, from January 1, 2009 to September 24, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants a 70 percent evaluation, but not greater, for the period prior to prior to November 20, 2008 to, and a 50 percent disability rating for the period from January 1, 2009 to September 24, 2013.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

PTSD

The Veteran's PTSD is currently evaluated at 50 percent disabling prior to November 20, 2008, 50 percent disabling  from January 1, 2009 to September 24, 2013 and 50 percent from November 1, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to November 20, 2008

Prior to November 20, 2008, the Veteran's PTSD was rated at 50 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate the severity level of his PTSD, prior to November 20, 2008 warrants a 70 percent disability rating for that period.  In this regard, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; depression affecting the ability to function independently, appropriately and effectively and difficulty in adapting to stressful circumstances (including work or a work like setting).

Regarding occupational impairment, at the March 2008 VA examination, the Veteran indicated that he had been employed at  the VA Hospital as a physician's assistant since 1988, where he was assigned to the ophthalmology clinic.  In February 2008 clinic notes, the Veteran reported that he had gone to work with a hangover, that he had missed worked due to drinking and that he had missed work due to a hangover.  He reported, "I'm thinking about Vietnam."  "I wish I never experienced it."  He stated that his triggers are Vietnam, and financial regrets.  At his March 2008 VA examination he reported that he was currently drinking.

Regarding social impairment, the March 2008 VA examiner noted the Veteran has been married three times, twice to his current spouse.   He said that they separated at one point in part due to his alcohol use and divorced, and then he remarried her approximately four years ago; however, they have separated at least once since that
time.  He has 6 six children, three of his children are adults, 2 of his children live at home with him.  The Veteran reported that he was first married in 1970 and that marriage lasted less than a year.  He stated that his first marriage ended due, in part, to his detachment. 

At the March 2008 VA examination, the Veteran reported suicidal ideation.  He reported having an onset of suicidal ideation in approximately 1974, for which he sought treatment.  He described his mood as depressed and not desiring to engage in things he once enjoyed.  He described symptoms such as: exaggerated startled response to sudden loud noises, feeling detached and numb, having intrusive thoughts about his time in Vietnam, having dreams of being on patrol in Vietnam, having feelings of hopelessness, problems with poor self-esteem and feeling like a failure and significant problems with irritability.  He indicated that he felt that his sense of detachment has caused problems in both of his marriages.

The March 2008 VA examiner determined the Veteran was diagnosed with moderate major depressive disorder, chronic post-traumatic stress disorder and moderate to severe ongoing alcohol abuse.  as a result of his service in Vietnam.  He further stated that the two diagnoses are inexplicably intertwined and a separate symptomatology was not possible, due to significant overlap between them.  The Veteran was given a GAF score of 60, based on PTSD and major depressive disorder alone.  

The Veteran presented with complaints of depression and alcohol dependence, with suicidal ideation.  He reported that he had been experiencing suicidal thoughts, including overdosing and killing himself with carbon monoxide poisoning.  The record further reflects that the Veteran has been depressed since approximately 1971, when he got out of the military and had been drinking regularly since the same time.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, prior to November 20, 2008.  The Board finds the Veteran's symptoms of his PTSD disorder warrants a 70 percent disability evaluation, but no greater, for the period prior to November 20, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board notes that the Veteran had depressed mood, chronic sleep impairment, and depression affecting the ability to function independently, appropriately, and effectively, problems with concentration, suicidal ideation, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the September 2008 VA Examination notes that the Veteran's major depressive disorder is not manifested by total occupational and social impairment. Id.  Considering all the lay and medical evidence as outlined above, the Veteran retained functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, there is no evidence that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.

A basis upon which to assign an initial rating of 70 percent for the Veteran's PTSD, depression and alcohol abuse prior to November 20, 2008, has been presented. 



From January 1, 2009 to September 24, 2013

From January 1, 2009 to September 24, 2013, the Veteran's PTSD was rated at 50 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate the severity level of his PTSD, for that period warrants no more than a 50 percent disability rating for that period.  In this regard, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment, isolative behavior, concentration problems, and difficulty in establishing relationships.  38 C.F.R. § 4.130, DC 9411.

Therefore, the Veteran's PTSD warrants a continuation of the 50 percent rating, but no greater.

Regarding occupational impairment, during the November 2009 VA examination, the Veteran reported that he had been employed for more than 20 years as a physician's assistant at an ophthalmology clinic in New Orleans.  The Veteran denied difficulties in his job as a physician's assistant and denied absences due to alcohol use.  The examiner determined that the Veteran's alcohol abuse history does not appear to have impacted his ability to function in a demanding workplace, in a highly responsible job position; however, it may impede improvement in his depressive symptoms, as it is a depressant itself.  The Veteran reported only two weeks lost from work during the prior 12-month period.

Regarding social impairment, at the November 2009 VA examination, the Veteran reported that he has been married three times, twice to his current spouse.  He and his wife had recently adopted an infant from a family member.  He has 6 children; one minor child that lives with him and his spouse, one 14 year old that lives with the Veteran's mother and the rest are adults that live independently.  The Veteran reported good relationships with family members.  He indicated he had limited contact with several of his children who live in other states and that his marriage is going well. 

The Veteran also reported that he had a few friends.  His friends were primarily co-workers and people at church.  He reported good relationships with friends.  He stated that he regularly attended church and was involved in activities there, including: singing in the choir, and teaching Sunday school.  He reported good relationships with his friends.

The examiner described the Veteran as cooperative, friendly and relaxed.  The examiner summarized the Veteran's current psychosocial functional status as good overall.  The examiner opined that the Veteran was engaged in full-time employment and involved in church, with good relationships with friends.  He noted that the Veteran continued to struggle with alcohol and that alcohol abuse was a stressor in his family relationships, particularly with his wife.  The examiner described the Veteran as well spoken, his general presentation was consistent with education and professional history.  He noted that the Veteran showed no problem with social interaction and no indication of cognitive deficits.

The examiner assigned an overall GAF score of 62; 55 for PTSD, without depression and 68 for depressive symptoms, without PTSD.

The Veteran's PTSD does not warrant a 70 percent rating, as his PTSD is not productive of occupational and social impairment , with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Veteran reported emotional detachment, feelings of sadness, anhedonia, feelings of worthlessness, and a history of suicidal ideation by history but denied current suicidal ideation.  The November 2009 examiner noted that the Veteran did not have inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no suicidal or homicidal ideation and his impulse control was found to be good.

The Veteran's PTSD does not warrant a 100 percent rating evaluation, as his PTSD is not demonstrated by the evidence of record.  The November 2009 VA Examination notes that the Veteran's major depressive disorder is not manifested by total occupational and social impairment.  Id.  Considering all the lay and medical evidence as outlined above, the Veteran retained functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7. In this regard, there is no evidence that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.

A basis upon which to assign a rating in excess of 50 percent for the Veteran's PTSD, depression and alcohol abuse for the period from January 1, 2009 to September 24, 2013, has not been presented.

ORDER

An initial rating of 70 percent, but no greater, for posttraumatic stress disorder (PTSD), depression and alcohol abuse prior to November 20, 2008 is granted.

A rating in excess of 50 percent for posttraumatic stress disorder (PTSD), depression and alcohol abuse from January 1, 2009 to September 24, 2013 is denied.


REMAND

The Veteran is service-connected for PTSD, depression and alcohol abuse symptoms, evaluated at 50 percent disabling from November 1, 2013.  At the Veteran's July 2017 Board hearing, he stated that his service-connected PTSD, depression and alcohol abuse symptoms has increased in severity since his last VA examination, in February 2014.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD, depression and alcohol abuse symptoms.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the Veteran, obtain and associate with the claims file, any outstanding treatment records for the Veteran's service-connected PTSD, depression and alcohol abuse symptoms related to the period from November 1, 2013.

2. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD, depression and alcohol abuse symptoms.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD, depression and alcohol abuse symptoms.

The examination report should include a full psychiatric diagnostic assessment according to the DSM-V criteria.  The examiner should thoroughly discuss the impact of the Veteran's PTSD, depression and alcohol abuse symptoms on his social and occupational functioning.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All pertinent symptomatology should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

3. Notify the Veteran that he may submit lay statements from himself and other individuals who have knowledge of the Veteran's PTSD, depression and alcohol abuse symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


